Exhibit 10.1
 
MORGAN STANLEY


2007 EQUITY INCENTIVE COMPENSATION PLAN
(Amended and Restated as of March 10, 2009)




1.   Purpose. The primary purposes of the Morgan Stanley 2007 Equity
Incentive Compensation Plan are to attract, retain and motivate employees, to
compensate them for their contributions to the growth and profits of the Company
and to encourage them to own Morgan Stanley Stock.


2.            Definitions. Except as otherwise provided in an applicable Award
Document, the following capitalized terms shall have the meanings indicated
below for purposes of the Plan and any Award:


“Administrator” means the individual or individuals to whom the Committee
delegates authority under the Plan in accordance with Section 5(b).


“Award” means any award of Restricted Stock, Stock Units, Options, SARs or Other
Awards (or any combination thereof) made under and pursuant to the terms of the
Plan.


“Award Date” means the date specified in a Participant’s Award Document as the
grant date of the Award.


“Award Document” means a written document (including in electronic form) that
sets forth the terms and conditions of an Award. Award Documents shall be
authorized in accordance with Section 12(e).


“Board” means the Board of Directors of Morgan Stanley.


“Code” means the Internal Revenue Code of 1986, as amended, and the applicable
rulings, regulations and guidance thereunder.


“Committee” means the Compensation, Management Development and Succession
Committee of the Board, any successor committee thereto or any other committee
of the Board appointed by the Board to administer the Plan or to have authority
with respect to the Plan, or any subcommittee appointed by such Committee.


“Company” means Morgan Stanley and all of its Subsidiaries.


“Eligible Individuals” means the individuals described in Section 6 who are
eligible for Awards.


“Employee Trust” means any trust established or maintained by the Company in
connection with an employee benefit plan (including the Plan) under which
current and former employees of the Company constitute the principal
beneficiaries.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
applicable rulings and regulations thereunder.


1

--------------------------------------------------------------------------------




“Fair Market Value” means, with respect to a Share, the fair market value
thereof as of the relevant date of determination, as determined in accordance
with a valuation methodology approved by the Committee.


“Incentive Stock Option” means an Option that is intended to qualify for special
federal income tax treatment pursuant to Sections 421 and 422 of the Code, as
now constituted or subsequently amended, or pursuant to a successor provision of
the Code, and which is so designated in the applicable Award Document.


“Morgan Stanley” means Morgan Stanley, a Delaware corporation.


“Option” or “Stock Option” means a right, granted to a Participant pursuant to
Section 9, to purchase one Share.


“Other Award” means any other form of award authorized under Section 11 of the
Plan, including any such Other Award the receipt of which was elected pursuant
to Section 12(a).


“Participant” means an individual to whom an Award has been made.


“Plan” means the Morgan Stanley 2007 Equity Incentive Compensation Plan, as
amended from time to time in accordance with Section 15(e) below.


“Restricted Stock” means Shares granted or sold to a Participant pursuant to
Section 7.


“SAR” means a right, granted to a Participant pursuant to Section 10, to receive
upon exercise of such right, in cash or Shares (or a combination thereof) as
authorized by the Committee, an amount equal to the increase in the Fair Market
Value of one Share over a specified exercise price.


“Section 162(m) Participant” means, for a given fiscal year of Morgan Stanley,
any Participant designated by the Committee as a Participant whose compensation
may be subject to the limit on deductible compensation imposed by Section 162(m)
of the Code (or any successor provisions thereto).


“Section 162(m) Performance Goals” means the performance formula that was
approved by Morgan Stanley’s stockholders on March 22, 2001 or any other
performance formula or performance goals approved by Morgan Stanley’s
stockholders pursuant to Section 162(m) of the Code (or any successor provisions
thereto).


“Section 409A” means Section 409A of the Code (or any successor provisions
thereto).


“Shares” means shares of Stock.


“Stock” means the common stock, par value $0.01 per share, of Morgan Stanley.


“Stock Unit” means a right, granted to a Participant pursuant to Section 8, to
receive one Share or an amount in cash equal to the Fair Market Value of one
Share, as authorized by the Committee.


2

--------------------------------------------------------------------------------


 
“Subsidiary” means (i) a corporation or other entity with respect to which
Morgan Stanley, directly or indirectly, has the power, whether through the
ownership of voting securities, by contract or otherwise, to elect at least a
majority of the members of such corporation’s board of directors or analogous
governing body, or (ii) any other corporation or other entity in which Morgan
Stanley, directly or indirectly, has an equity or similar interest and which the
Committee designates as a Subsidiary for purposes of the Plan.


“Substitute Awards” means Awards granted upon assumption of, or in substitution
for, outstanding awards previously granted by, or held by employees of, a
company or other entity or business acquired (directly or indirectly) by Morgan
Stanley or with which Morgan Stanley combines.


3.     Effective Date and Term of Plan.


(a) Effective Date. The Plan shall become effective upon its adoption by the
Board, subject to its approval by Morgan Stanley’s stockholders. Prior to such
stockholder approval, the Committee may grant Awards conditioned on stockholder
approval, but no Shares may be issued or delivered pursuant to any such Award
until Morgan Stanley’s stockholders have approved the Plan. If such stockholder
approval is not obtained at or before the first annual meeting of stockholders
to occur after the adoption of the Plan by the Board, the Plan and any Awards
made thereunder shall terminate ab initio and be of no further force and effect.


(b) Term of Plan. No Awards may be made under the Plan after the date that is
five years from the date of shareholder approval.


4.     Stock Subject to Plan.


(a) Overall Plan Limit. The total number of Shares that may be delivered
pursuant to Awards shall be 125,000,000 as calculated pursuant to Section 4(c).
The number of Shares available for delivery under the Plan shall be adjusted as
provided in Section 4(b). Shares delivered under the Plan may be authorized but
unissued shares or treasury shares that Morgan Stanley acquires in the open
market, in private transactions or otherwise.


(b) Adjustments for Certain Transactions. In the event of a stock split, reverse
stock split, stock dividend, recapitalization, reorganization, merger,
consolidation, extraordinary dividend or distribution, split-up, spin-off,
combination, reclassification or exchange of shares, warrants or rights offering
to purchase Stock at a price substantially below Fair Market Value or other
change in corporate structure or any other event that affects Morgan Stanley’s
capitalization, the Committee shall equitably adjust (i) the number and kind of
shares authorized for delivery under the Plan, including the maximum number of
Shares available for Awards of Options or SARs as provided in Section 4(d) and
the maximum number of Incentive Stock Options as provided in Section 4(e), and
(ii) the number and kind of shares subject to any outstanding Award and the
exercise or purchase price per share, if any, under any outstanding Award. In
the discretion of the Committee, such an adjustment may take the form of a cash
payment to a Participant. The Committee shall make all such adjustments, and its
determination as to what adjustments shall be made, and the extent thereof,
shall be final. Unless the Committee determines otherwise, such


3

--------------------------------------------------------------------------------


 
adjusted Awards shall be subject to the same vesting schedule and restrictions
to which the underlying Award is subject.


(c) Calculation of Shares Available for Delivery. In calculating the number of
Shares that remain available for delivery pursuant to Awards at any time, the
following rules shall apply (subject to the limitation in Section 4(e)):


1. The number of Shares available for delivery shall be reduced by the number of
Shares subject to an Award and, in the case of an Award that is not denominated
in Shares, the number of Shares actually delivered upon payment or settlement of
the Award.


2. The number of Shares tendered (by actual delivery or attestation) or withheld
from an Award to pay the exercise price of the Award or to satisfy any tax
withholding obligation or liability of a Participant shall be added back to the
number of Shares available for delivery pursuant to Awards.


3. The number of Shares in respect of any portion of an Award that is canceled
or that expires without having been paid or settled by the Company shall be
added back to the number of Shares available for delivery pursuant to Awards to
the extent such Shares were counted against the Shares available for delivery
pursuant to clause (1).


4. If an Award is settled or paid by the Company in whole or in part through the
delivery of consideration other than Shares, or by delivery of fewer than the
full number of Shares that was counted against the Shares available for delivery
pursuant to clause (1), there shall be added back to the number of Shares
available for delivery pursuant to Awards the excess of the number of Shares
that had been so counted over the number of Shares (if any) actually delivered
upon payment or settlement of the Award.


5. Any Shares underlying Substitute Awards shall not be counted against the
number of Shares available for delivery pursuant to Awards and shall not be
subject to Section 4(d).


(d) Individual Limit on Options and SARs. The maximum number of Shares that may
be subject to Options or SARs granted to or elected by a Participant in any
fiscal year shall be 2,000,000 Shares. The limitation imposed by this Section
4(d) shall not include Options or SARs granted to a Participant pursuant to
Section 162(m) Performance Goals.


(e) ISO Limit. The full number of Shares available for delivery under the Plan
may be delivered pursuant to Incentive Stock Options, except that in calculating
the number of Shares that remain available for Awards of Incentive Stock Options
the rules set forth in Section 4(c) shall not apply to the extent not permitted
by Section 422 of the Code.


5.     Administration.


(a) Committee Authority Generally. The Committee shall administer the Plan and
shall have full power and authority to make all determinations under the Plan,
subject to the express provisions hereof, including without limitation: (i) to
select Participants from among the Eligible Individuals; (ii) to make Awards;
(iii) to determine the number of Shares subject to each Award or the cash amount
payable in connection with an Award; (iv) to establish the terms and


4

--------------------------------------------------------------------------------




conditions of each Award, including, without limitation, those related to
vesting, cancellation, payment, exercisability, and the effect, if any, of
certain events on a Participant’s Awards, such as the Participant’s termination
of employment with the Company; (v) to specify and approve the provisions of the
Award Documents delivered to Participants in connection with their Awards; (vi)
to construe and interpret any Award Document delivered under the Plan; (vii) to
prescribe, amend and rescind rules and procedures relating to the Plan; (viii)
to make all determinations necessary or advisable in administering the Plan and
Awards, including without limitation determinations as to whether (and if so as
of what date) a Participant has commenced, or has experienced a termination of,
employment; provided, however, that to the extent full or partial payment of any
Award that constitutes a deferral of compensation subject to Section 409A is
made upon or as a result of a Participant’s termination of employment, the
Participant will be considered to have experienced a termination of employment
if, and only if, the Participant has experienced a separation from service with
the Participant’s employer for purposes of Section 409A; (ix) to vary the terms
of Awards to take account of securities law and other legal or regulatory
requirements of jurisdictions in which Participants work or reside or to procure
favorable tax treatment for Participants; and (x) to formulate such procedures
as it considers to be necessary or advisable for the administration of the Plan.


(b) Delegation. To the extent not prohibited by applicable laws or rules of the
New York Stock Exchange, the Committee may from time to time delegate some or
all of its authority under the Plan to one or more Administrators consisting of
one or more members of the Committee as a subcommittee or subcommittees thereof
or of one or more members of the Board who are not members of the Committee or
one or more officers of the Company (or of any combination of such persons). Any
such delegation shall be subject to the restrictions and limits that the
Committee specifies at the time of such delegation or thereafter. The Committee
may at any time rescind all or part of the authority delegated to an
Administrator or appoint a new Administrator. At all times, an Administrator
appointed under this Section 5(b) shall serve in such capacity at the pleasure
of the Committee. Any action undertaken by an Administrator in accordance with
the Committee’s delegation of authority shall have the same force and effect as
if undertaken directly by the Committee, and any reference in the Plan to the
Committee shall, to the extent consistent with the terms and limitations of such
delegation, be deemed to include a reference to an Administrator.


(c) Authority to Construe and Interpret. The Committee shall have full power
and authority, subject to the express provisions hereof, to construe and
interpret the Plan.


(d) Committee Discretion. All of the Committee’s determinations in carrying
out, administering, construing and interpreting the Plan shall be made or taken
in its sole discretion and shall be final, binding and conclusive for all
purposes and upon all persons. In the event of any disagreement between the
Committee and an Administrator, the Committee’s determination on such matter
shall be final and binding on all interested persons, including any
Administrator. The Committee’s determinations under the Plan need not be uniform
and may be made by it selectively among persons who receive, or are eligible to
receive, Awards under the Plan (whether or not such persons are similarly
situated). Without limiting the generality of the foregoing, the Committee shall
be entitled, among other things, to make non-uniform and selective
determinations, and to enter into non-uniform and selective Award Documents, as
to


5

--------------------------------------------------------------------------------


 
the persons receiving Awards under the Plan, and the terms and provisions of
Awards under the Plan.


(e) No Liability. Subject to applicable law: (i) no member of the Committee or
any Administrator shall be liable for anything whatsoever in connection with the
exercise of authority under the Plan or the administration of the Plan except
such person’s own willful misconduct; (ii) under no circumstances shall any
member of the Committee or any Administrator be liable for any act or omission
of any other member of the Committee or an Administrator; and (iii) in the
performance of its functions with respect to the Plan, the Committee and an
Administrator shall be entitled to rely upon information and advice furnished by
the Company’s officers, the Company’s accountants, the Company’s counsel and any
other party the Committee or the Administrator deems necessary, and no member of
the Committee or any Administrator shall be liable for any action taken or not
taken in good faith reliance upon any such advice.


6. Eligibility. Eligible Individuals shall include all officers, other employees
(including prospective employees) and consultants of, and other persons who
perform services for, the Company, non-employee directors of Subsidiaries and
employees and consultants of joint ventures, partnerships or similar business
organizations in which Morgan Stanley or a Subsidiary has an equity or similar
interest. Any Award made to a prospective employee shall be conditioned upon,
and effective not earlier than, such person’s becoming an employee. Members of
the Board who are not Company employees will not be eligible to receive Awards
under the Plan. An individual’s status as an Administrator will not affect his
or her eligibility to receive Awards under the Plan.


7. Restricted Stock. An Award of Restricted Stock shall be subject to the terms
and conditions established by the Committee in connection with the Award and
specified in the applicable Award Document. Restricted Stock may, among other
things, be subject to restrictions on transfer, vesting requirements or
cancellation under specified circumstances.


8. Stock Units. An Award of Stock Units shall be subject to the terms and
conditions established by the Committee in connection with the Award and
specified in the applicable Award Document. Each Stock Unit awarded to a
Participant shall correspond to one Share. Upon satisfaction of the terms and
conditions of the Award, a Stock Unit will be payable, at the discretion of the
Committee, in Stock or in cash equal to the Fair Market Value on the payment
date of one Share. As a holder of Stock Units, a Participant shall have only the
rights of a general unsecured creditor of Morgan Stanley. A Participant shall
not be a stockholder with respect to the Shares underlying Stock Units unless
and until the Stock Units convert to Shares. Stock Units may, among other
things, be subject to restrictions on transfer, vesting requirements or
cancellation under specified circumstances.


9.  Options.


(a) Options Generally. An Award of Options shall be subject to the terms and
conditions established by the Committee in connection with the Award and
specified in the applicable Award Document. The Committee shall establish (or
shall authorize the method for establishing) the exercise price of all Options
awarded under the Plan, except that the exercise


6

--------------------------------------------------------------------------------


 
price of an Option shall not be less than 100% of the Fair Market Value of one
Share on the Award Date. Notwithstanding the foregoing, the exercise price of an
Option that is a Substitute Award may be less than the Fair Market Value per
Share on the Award Date, provided that such substitution complies with
applicable laws and regulations, including the listing requirements of the New
York Stock Exchange and Section 409A or Section 424, as applicable, of the Code.
Upon satisfaction of the conditions to exercisability of the Award, a
Participant shall be entitled to exercise the Options included in the Award and
to have delivered, upon Morgan Stanley’s receipt of payment of the exercise
price and completion of any other conditions or procedures specified by Morgan
Stanley, the number of Shares in respect of which the Options shall have been
exercised. Options may be either nonqualified stock options or Incentive Stock
Options. Options and the Shares acquired upon exercise of Options may, among
other things, be subject to restrictions on transfer, vesting requirements or
cancellation under specified circumstances.


(b) Prohibition on Restoration Option Grants. Anything in the Plan to the
contrary notwithstanding, the terms of an Option shall not provide that a new
Option will be granted, automatically and without additional consideration in
excess of the exercise price of the underlying Option, to a Participant upon
exercise of the Option.


(c) Prohibition on Repricing of Options and SARs. Anything in the Plan to the
contrary notwithstanding, the Committee may not reprice any Option or SAR.
“Reprice” means any action that constitutes a “repricing” under the rules of the
New York Stock Exchange.


(d) Payment of Exercise Price. Subject to the provisions of the applicable
Award Document and to the extent authorized by rules and procedures of Morgan
Stanley from time to time, the exercise price of the Option may be paid in cash,
by actual delivery or attestation to ownership of freely transferable Shares
already owned by the person exercising the Option, or by such other means as
Morgan Stanley may authorize.


(e) Maximum Term on Stock Options and SARs. No Option or SAR shall have
an expiration date that is later than the tenth anniversary of the Award Date
thereof.


10. SARs. An Award of SARs shall be subject to the terms and conditions
established by the Committee in connection with the Award and specified in the
applicable Award Document. The Committee shall establish (or shall authorize the
method for establishing) the exercise price of all SARs awarded under the Plan,
except that the exercise price of a SAR shall not be less than 100% of the Fair
Market Value of one Share on the Award Date. Notwithstanding the foregoing, the
exercise price of any SAR that is a Substitute Award may be less than the Fair
Market Value of one Share on the Award Date, subject to the same conditions set
forth in Section 9(a) for Options that are Substitute Awards. Upon satisfaction
of the conditions to the payment of the Award, each SAR shall entitle a
Participant to an amount, if any, equal to the Fair Market Value of one Share on
the date of exercise over the SAR exercise price specified in the applicable
Award Document. At the discretion of the Committee, payments to a Participant
upon exercise of an SAR may be made in Shares, cash or a combination thereof.
SARs and the Shares that may be acquired upon exercise of SARs may, among other
things, be subject to restrictions on transfer, vesting requirements or
cancellation under specified circumstances.


7

--------------------------------------------------------------------------------


 
11.  Other Awards. The Committee shall have the authority to establish the terms
and provisions of other forms of equity-based or equity-related Awards (such
terms and provisions to be specified in the applicable Award Document) not
described above that the Committee determines to be consistent with the purpose
of the Plan and the interests of the Company, which Awards may provide for (i)
cash or Stock payments based in whole or in part on the value or future value of
Stock or on any amount that Morgan Stanley pays as dividends or otherwise
distributes with respect to Stock, (ii) the acquisition or future acquisition of
Stock, (iii) cash or Stock payments (including payment of dividend equivalents
in cash or Stock) based on one or more criteria determined by the Committee
unrelated to the value of Stock, or (iv) any combination of the foregoing.
Awards pursuant to this Section 11 may, among other things, be made subject to
restrictions on transfer, vesting requirements or cancellation under specified
circumstances.


12.  General Terms and Provisions.


(a) Awards in General. Awards may, in the discretion of the Committee, be made
in substitution in whole or in part for cash or other compensation payable to an
Eligible Individual. In accordance with rules and procedures authorized by the
Committee, an Eligible Individual may elect one form of Award in lieu of any
other form of Award, or may elect to receive an Award in lieu of all or part of
any compensation that otherwise might have been paid to such Eligible
Individual; provided, however, that any such election shall not require the
Committee to make any Award to such Eligible Individual. Any such substitute or
elective Awards shall have terms and conditions consistent with the provisions
of the Plan applicable to such Award. Awards may be granted in tandem with, or
independent of, other Awards. The grant, vesting or payment of an Award may,
among other things, be conditioned on the attainment of performance objectives,
including without limitation objectives based in whole or in part on net income,
pre- tax income, return on equity, earnings per share, total shareholder return
or book value per share.


(b) Discretionary Awards. All grants of Awards and deliveries of Shares, cash or
other property under the Plan shall constitute a special discretionary incentive
payment to the Participant and shall not be required to be taken into account in
computing the amount of salary, wages or other compensation of the Participant
for the purpose of determining any contributions to or any benefits under any
pension, retirement, profit-sharing, bonus, life insurance, severance or other
benefit plan of the Company or other benefits from the Company or under any
agreement with the Participant, unless Morgan Stanley specifically provides
otherwise.


(c) Dividends and Distributions. If Morgan Stanley pays any dividend or makes
any distribution to holders of Stock, the Committee may in its discretion
authorize payments (which may be in cash, Stock (including Restricted Stock) or
Stock Units or a combination thereof) with respect to the Shares corresponding
to an Award, or may authorize appropriate adjustments to outstanding Awards, to
reflect such dividend or distribution. The Committee may make any such payments
subject to vesting, deferral, restrictions on transfer or other conditions. Any
determination by the Committee with respect to a Participant’s entitlement to
receive any amounts related to dividends or distributions to holders of Stock,
as well as the terms and conditions of such entitlement, if any, will be part of
the terms and conditions of the Award, and will be included in the Award
Document for such Award.


8

--------------------------------------------------------------------------------


 
(d) Deferrals. In accordance with the procedures authorized by, and subject to
the approval of, the Committee, Participants may be given the opportunity to
defer the payment or settlement of an Award to one or more dates selected by the
Participant. To the extent an Award constitutes a deferral of compensation
subject to Section 409A, the Committee shall set forth in writing (which may be
in electronic form), on or before the date the applicable deferral election is
required to be irrevocable in order to meet the requirements of Section 409A,
the conditions under which such election may be made.


(e) Award Documentation and Award Terms. The terms and conditions of an Award
shall be set forth in an Award Document authorized by the Committee. The Award
Document shall include any vesting, exercisability, payment and other
restrictions applicable to an Award (which may include, without limitation, the
effects of termination of employment, cancellation of the Award under specified
circumstances, restrictions on transfer or provision for mandatory resale to the
Company).


(f) Awards to Section 162(m) Participants. Except for Options and SARs the
shares underlying which are counted against the individual limit set forth in
Section 4(d), all Awards to Section 162(m) Participants shall be made pursuant
to the attainment of Section 162(m) Performance Goals as certified by the
Committee in accordance with the requirements of Section 162(m) of the Code.
Without any further action by the Board or the Committee, this Section 12(f)
shall cease to apply on the effective date of the repeal of Section 162(m) of
the Code (and any successor provision thereto).


13.   Certain Restrictions.


(a) Stockholder Rights. No Participant (or other persons having rights pursuant
to an Award) shall have any of the rights of a stockholder of Morgan Stanley
with respect to Shares subject to an Award until the delivery of the Shares,
which shall be effected by entry of the Participant’s (or other person’s) name
in the share register of Morgan Stanley or by such other procedure as may be
authorized by Morgan Stanley. Except as otherwise provided in Section 4(b) or
12(c), no adjustments shall be made for dividends or distributions on, or other
events relating to, Shares subject to an Award for which the record date is
prior to the date such Shares are delivered. Notwithstanding the foregoing, the
terms of an Employee Trust may authorize some or all Participants to give voting
or tendering instructions to the trustee thereof in respect of Shares that are
held in such Employee Trust and are subject to Awards. Except for the risk of
cancellation and the restrictions on transfer that may apply to certain Shares
(including restrictions relating to any dividends or other rights) or as
otherwise set forth in the applicable Award Document, the Participant shall be
the beneficial owner of any Shares delivered to the Participant in connection
with an Award and, upon such delivery shall be entitled to all rights of
ownership, including, without limitation, the right to vote the Shares and to
receive cash dividends or other dividends (whether in Shares, other securities
or other property) thereon.


(b) Transferability. No Award granted under the Plan shall be transferable,
whether voluntarily or involuntarily, other than by will or by the laws of
descent and distribution; provided that, except with respect to Incentive Stock
Options, the Committee may permit transfers on such terms and conditions as it
shall determine. During the lifetime of a Participant
 
9

--------------------------------------------------------------------------------




to whom Incentive Stock Options were awarded, such Incentive Stock Options shall
be exercisable only by the Participant.


14. Representation; Compliance with Law. The Committee may condition the
grant, exercise, settlement or retention of any Award on the Participant making
any representations required in the applicable Award Document. Each Award shall
also be conditioned upon the making of any filings and the receipt of any
consents or authorizations required to comply with, or required to be obtained
under, applicable law.


15.  Miscellaneous Provisions.


(a) Satisfaction of Obligations. As a condition to the making or retention of
any Award, the vesting, exercise or payment of any Award or the lapse of any
restrictions pertaining thereto, Morgan Stanley may require a Participant to pay
such sum to the Company as may be necessary to discharge the Company’s
obligations with respect to any taxes, assessments or other governmental charges
(including FICA and other social security or similar tax) imposed on property or
income received by a Participant pursuant to the Award or to satisfy any
obligation that the Participant owes to the Company. In accordance with rules
and procedures authorized by Morgan Stanley, (i) such payment may be in the form
of cash or other property, including the tender of previously owned Shares, and
(ii) in satisfaction of such taxes, assessments or other governmental charges
or, exclusively in the case of an Award that does not constitute a deferral of
compensation subject to Section 409A, of other obligations that a Participant
owes to the Company, Morgan Stanley may make available for delivery a lesser
number of Shares in payment or settlement of an Award, may withhold from any
payment or distribution of an Award or may enter into any other suitable
arrangements to satisfy such withholding or other obligation. To the extent an
Award constitutes a deferral of compensation subject to Section 409A, the
Company may not offset from the payment of such Award amounts that a Participant
owes to the Company with respect to any such other obligation except to the
extent such offset is not prohibited by Section 409A and would not cause a
Participant to recognize income for United States federal income tax purposes
prior to the time of payment of the Award or to incur interest or additional tax
under Section 409A.


(b) No Right to Continued Employment. Neither the Plan nor any Award shall give
rise to any right on the part of any Participant to continue in the employ of
the Company.


(c) Headings. The headings of sections herein are included solely for
convenience of reference and shall not affect the meaning of any of the
provisions of the Plan.


(d) Governing Law. The Plan and all rights hereunder shall be construed in
accordance with and governed by the laws of the State of New York, without
regard to any conflicts or choice of law, rule or principle that might otherwise
refer the interpretation of the award to the substantive law of another
jurisdiction.


(e) Amendments and Termination. The Board or Committee may modify,
amend, suspend or terminate the Plan in whole or in part at any time and may
modify or amend the terms and conditions of any outstanding Award (including by
amending or supplementing the relevant Award Document at any time); provided,
however, that no such modification, amendment,


10

--------------------------------------------------------------------------------


 
suspension or termination shall, without a Participant’s consent, materially
adversely affect that Participant’s rights with respect to any Award previously
made; and provided, further, that the Committee shall have the right at any
time, without a Participant’s consent and whether or not the Participant’s
rights are materially adversely affected thereby, to amend or modify the Plan or
any Award under the Plan in any manner that the Committee considers necessary or
advisable to comply with any law, regulation, ruling, judicial decision,
accounting standards, regulatory guidance or other legal requirement.
Notwithstanding the preceding sentence, neither the Board nor the Committee may
accelerate the payment or settlement of any Award, including, without
limitation, any Award subject to a prior deferral election, that constitutes a
deferral of compensation for purposes of Section 409A except to the extent such
acceleration would not result in the Participant incurring interest or
additional tax under Section 409A. No amendment to the Plan may render any Board
member who is not a Company employee eligible to receive an Award at any time
while such member is serving on the Board. To the extent required by applicable
law or the rules of the New York Stock Exchange, amendments to the Plan shall
not be effective unless they are approved by Morgan Stanley’s stockholders.
 
 
 
11
 

--------------------------------------------------------------------------------





























































































 